Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on March 14, 2022 and amendment after final filed on March 14, 2022 has been entered.  Claims 1-14, 16 and 29 were canceled and claim 15 was amended.  Claim 15, 17-28 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.   Claims 17, 19, 23-24 are/remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 15, 18, 20-22 and 25-28 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claim(s) 15, 20-22 and 25-26 under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US20140255377 A1) as evidenced by Daher ((Tex Heart Inst J 2012;39(2):190-8) is withdrawn in view of amendment of the specification filed March 14, 2022.

The rejection of claim(s) 15 and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US20050244398 A1) as evidenced by Daher ((Tex Heart Inst J 2012;39(2):190-8) is withdrawn in view of amendment of the specification filed March 14, 2022.
.

The rejection of claim(s) 15, 20-22 and 25-28 under 35 U.S.C. 103 as being unpatentable over Wong (US20140255377 A1, cited previously) as evidenced by Daher ((Tex Heart Inst J 2012;39(2):190-8) in view of Cheng (US20050244398 A1, cited previously) is withdrawn in view of amendment of the specification filed March 14, 2022.

The rejection of Claims 15, 20-22 and 25-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 9803185 As evidenced by Daher (Tex Heart Inst J 2012;39(2):190-8) is withdrawn in view of amendment of the specification filed March 14, 2022.
.  


Maintained/Revised Rejections
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, 20-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of high fat induced obesity in mice and reduction of white adipocytes hyperproliferation with a specific human arginase conjugated to ABD does not reasonably provide enablement for treating any of the conditions listed in instant claim 15 which is inclusive to diabetic disorders, cardiovascular disease and hypertension with any arginine depleting agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (2) the breadth of the claims:
	
The claims are drawn to “A method of treating at least one condition selected from the group consisting of obesity, a metabolic disorder, and a related complication in a subject in need thereof the method comprising the step of administering a therapeutically effective amount of an arginine depleting agent to the subject wherein the metabolic disorder is selected from the group consisting of obesity, glucose intolerance, hyperglycemia, diabetes mellitus and the related complication is one or more conditions selected from the group consisting of diabetic nephropathy, diabetic retinopathy, diabetic vasculopathy, diabetic neuropathy, hypercholesterolemia, dyslipidemia, steatosis, steatohepatitis, fibrosis, cirrhosis, inflammation, hypertension, cardiovascular disease, and whitening of brown fat”.  The claims are broad with regards to the compound to be administered, any agent that depletes arginine and the conditions listed above.
Applicant is not enabled for treatment of all of the disorders above given the breadth of the genus, the various pathological mechanisms and modes of treatment required by the differing disorders and the fact that the art is conflicting throughout and actually shows how arginase is detrimental in the disorders listed above. 

(3) The state of the prior art and (4) the predictability or unpredictability of the art:  
Applicant is not enabled for treatment of all of the metabolic disorders listed in instant claim 15 or related complications of any of the metabolic disorders or related complication in instant claim 15, given the breadth of the genus, the various pathological mechanisms and modes of treatment required by the differing disorders and related complications and the unpredictability with regards to using an arginine depleting agent such as arginase for treatment of said disorders. This is especially in light of the art regarding reduced arginine levels with obesity/diabetes and the lack of arginine contributing to disease severity as evidenced by Pernow (Cardiovascular Research (2013) 98, 334–343).  Pernow teaches that “Available data clearly suggest that increased activity of arginase is of importance for several pathological changes associated with cardiovascular diseases. The effects seem to be exerted mainly via interference with NO bioavailability by limiting L-arginine sources and contributing to oxidative stress. Arginase therefore presents an attractive and promising pharmacological target in order to reverse the ‘arginine steal phenomenon’, enhance NO production, and limit oxidative stress (Figure 2). These effects of arginase inhibition have great potential against several cardiovascular diseases described in the present review” (see conclusion).  There is a vast number of prior art that discuss the negative impact of arginase in the metabolic disorders listed in instant claim 15.
For example, Ijaz (Microvascular Research 70 (2005) 129 – 136) teaches “l-Arginine improved hepatic arterial and portal blood flows as well as microcirculation in fatty livers ( P < 0.05), while l-NAME significantly worsened these parameters” (see abstract, results).  Ijaz teaches is involved in the modulation of hepatic microcirculatory perfusion and oxygenation in cholesterol-induced hepatic steatosis. NO metabolisms may be regulated as a potential therapeutic strategy for impaired microcirculation in hepatic steatosis (see conclusion).  Thus, depleting NO via arginase would be detrimental.  Furthermore Moon (PLoS ONE 9(7): e103048) teaches that “Arginase inhibition ameliorated obesity-induced hepatic lipid abnormalities and whole body adiposity, possibly as a result of increased hepatic NO production and subsequent activation of metabolic pathways involved in hepatic triglyceride metabolism and mitochondrial function” (see conclusion, abstract). 
Beleznai (Am J Physiol Heart Circ Physiol 300: H777–H783, 2011) teaches that Arginase I contributes to diminished coronary arteriolar dilation in patients with diabetes (see abstract).  
Johnson (Obesity / Volume 23, Issue 2 / p. 383-390) teaches that Arginase activity and expression was increased while global arginine bioavailability decreased in obese ZRs (see “Results” in abstract).  Johnson teaches that administration of arginine or arginase inhibitors lowered blood pressure in obese but not lean animals, and this was associated with an improvement in systemic arginine bioavailability (see Results, last three lines).  Johnson concludes that “Arginase promotes endothelial dysfunction and hypertension in obesity by reducing arginine bioavailability. Therapeutic approaches targeting arginase represent a promising approach in treating obesity-related vascular disease” (See conclusion).  Thus, clearly there is unpredictability with regards to using arginase for treatment of the metabolic disorders listed in claim 15 and in particular, completely contradictory to what is known in the art.  Furthermore, this is further complicated by the fact that human arginase is actually quite toxic and is often used in treatment of cancer (see Mauldin, Translational Oncology (2012) 5, 26–31).  Thus, one might expect that higher doses of arginase could actually make the animals quite sick and affect the ability of the animal to actually consume food which would result in weight loss.  Importantly, Applicants have not shown food consumption in the in vivo studies looking at use of arginase in treating animals on high fat diet or toxicity and the survival in these animals.

(5) The relative skill of those in the art:
The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples: 

Applicants reduce to practice the following: Example 14 discloses use of SEQ ID NO: 75 (BHA, an arginase protein) in mice for arginine depletion.  Examples 15-16 uses ABD-rhARG (SEQ ID NO: 14, human arginase) and SEQ ID NO: 50 (human arginase-ABD094) in mice for depletion of arginine.   Example 17 shows that treatment with SEQ ID NO: 50 reduced fat mass, suppressed lipogenesis and improved insulin sensitivity in lean mice.  Example 18 shows treatment of mice undergoing a high fat induced obesity with SEQ ID NO: 50. Applicants showed lack of weight gain in the mice undergoing the high fat diet as compared control with SEQ ID NO: 50 treatment (see Figure 19B).  Example 19 shows inhibition of HFD induced insulin resistance and impaired glucose tolerance.  Example 20 shows reduction in HFD-induced steatosis with SEQ ID NO: 50.  Example 21 shows that SEQ ID NO: 50 suppressed the upregulation of adipokines in WAT (see paragraph 0334).  Taken together, Applicants have shown that with specific arginine depleting agents, such as human arginase, specific metabolic disorders including high fat induced obesity can be treated.
However, there is insufficient disclosure to reasonably predict (in light of the contradictory prior art) that the arginine depleting agents of the instant claims (especially in light of the prior art showing unpredictability with regards to arginine levels, arginine depleting agents and obesity and the other metabolic disorders claimed) would be capable of treating any of the metabolic disorders/related complications listed in instant claim 15.

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the number of metabolic disorders (and related complications) the varying pathological manifestations and numerous factors that may contribute to development of metabolic disorders/related complications, and the high unpredictability in the art as evidenced therein (i.e. the numerous prior art references showing detrimental  effects of arginase and arginine depletion in a number of said disorders), and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Response to Applicant’s Arguments
Applicants argue that “the Applicants have amended paragraph 1001291 of the specification as filed to recite "In certain embodiments, treatment includes secondary or tertiary prevention of a disorder or condition, and or symptoms associated therewith. Prevention can include secondary and tertiary prevention levels, wherein: a) secondary prevention activities are aimed at early disease treatment, thereby increasing opportunities for interventions to prevent progression of the disease and emergence of ‘symptoms; and b) tertiary prevention reduces the negative impact of an already established disease by restoring function and reducing disease-related complications." Therefore, the term "treatment" is clearly declined to refer to "reducing or ameliorating a disorder disease and or symptoms associated therewith" and "secondary or tertiary prevention of a disorder or condition, and or symptoms associated therewith". 
Applicants arguments have been fully considered but not found persuasive.  The Examiner acknowledges that amendment of the specification is sufficient for defining prevention as the subject having at least one of the disorders listed in instant claim 15.  However, the Examiner maintains that Applicant is not enabled for treatment of all of the disorders above given the breadth of the genus, the various pathological mechanisms and modes of treatment required by the differing disorders and the fact that the art is conflicting throughout and actually shows how arginase is detrimental in the disorders listed above (please see further explanation in the rejection above).

New Rejection
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, 20-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  


Scope of the claims
Claim 15 claims “The claims are drawn to “A method of treating at least one condition selected from the group consisting of obesity, a metabolic disorder, and a related complication in a subject in need thereof the method comprising the step of administering a therapeutically effective amount of an arginine depleting agent to the subject wherein the metabolic disorder is selected from the group consisting of obesity, glucose intolerance, hyperglycemia, diabetes mellitus and the related complication is one or more conditions selected from the group consisting of diabetic nephropathy, diabetic retinopathy, diabetic vasculopathy, diabetic neuropathy, hypercholesterolemia, dyslipidemia, steatosis, steatohepatitis, fibrosis, cirrhosis, inflammation, hypertension, cardiovascular disease, and whitening of brown fat”.  Claims 21-22 claim arginine catabolic enzyme, arginase protein, arginase deiminase protein, arginine decarboxylase protein and claim 26 claims arginase polypeptide, arginine deiminase polypeptide and arginine decarboxylase polypeptide.  Applicant’s specification states “The arginine depleting agent can be any arginine depleting agent known in the art that is capable of reducing plasma and/or cellular levels of arginine in a subject. The arginine depleting agent can be a small molecule or protein” (See paragraph 0199).  In particular, Applicant’s specification states “The arginase polypeptide can comprise a full length arginase polypeptide or a functional fragment and/or variant thereof” (see paragraph 0142).   
Applicant’s specification further states “ A variant can, for example, comprise the amino acid sequence of the parent polypeptide sequence with at least one conservative amino acid substitution. Alternatively or additionally, the variant can comprise the amino acid sequence of the parent polypeptide sequence with at least one non-conservative amino acid substitution. In this case, it is preferable for the non-conservative amino acid substitution to not interfere with or inhibit the biological activity of the functional variant. The non-conservative amino acid substitution may enhance the biological activity of the variant, such that the biological activity of the variant is increased as compared to the parent polypeptide.  The term "functional fragment" when used in reference to a polypeptide refers to any part or portion of the subject polypeptide, which part or portion retains the biological activity of the polypeptide of which it is a part (the parent polypeptide). The functional fragment can be any fragment comprising contiguous amino acids of the polypeptide of which it is a part, provided that the functional fragment still exhibits at least 40%, 50%, 60%, 70%, 80%, 90%, 95%, or 99% or has substantially the same or even higher biological activity of the parent polypeptide. In reference to the parent polypeptide, the functional fragment can comprise, for instance, about 10%, 20%, 25%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 95%, 98% or more, of the parent polypeptide (see paragraphs 0125-0216).  The possibilities are vast for an arginine depleting agent and peptides/proteins/fragments of arginase, deiminase and decarboxylase given the definitions in the specification.  
 The functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of peptide sequences/peptides/small molecules  that satisfies the structural limitations of the claim also can be used to deplete arginine and treat the disorders listed in instant claim 15.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Applicants reduce to practice the following: Example 14 discloses use of SEQ ID NO: 75 (BHA, an arginase protein) in mice for arginine depletion.  Examples 15-16 uses ABD-rhARG (SEQ ID NO: 14, human arginase) and SEQ ID NO: 50 (human arginase-ABD094) in mice for depletion of arginine.   Example 17 shows that treatment with SEQ ID NO: 50 reduced fat mass, suppressed lipogenesis and improved insulin sensitivity in lean mice.  Example 18 shows treatment of mice undergoing a high fat induced obesity with SEQ ID NO: 50. Applicants showed lack of weight gain in the mice undergoing the high fat diet as compared control with SEQ ID NO: 50 treatment (see Figure 19B).  Example 19 shows inhibition of HFD induced insulin resistance and impaired glucose tolerance.  Example 20 shows reduction in HFD-induced steatosis with SEQ ID NO: 50.  Example 21 shows that SEQ ID NO: 50 suppressed the upregulation of adipokines in WAT (see paragraph 0334).  Taken together, Applicants have shown that with specific arginine depleting agents, such as human arginase, specific metabolic disorders including high fat induced obesity can be treated.
 There are no examples of variants or fragments of arginase or small molecules other than proteins.  Thus, the examples provided are not reflective of the full scope of the genus. Moreover, the specification does not describe what amino acids are needed peptides to maintain proper structure/function of the claimed invention.  
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.


Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, Applicants reduce to practice human arginase.

ii. Partial structure: 
There is no description regarding what structure is required of the functional variants/derivatives/small molecules that retain the ability to deplete arginine and treat the metabolic disorders listed in instant claim 15.  
Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, given the breadth of the genus and the number of possible peptides/fragments/derivatives and small molecules encompassed by the claim, it would not be possible to determine from the sequence alone or structure alone if the compound can deplete arginine and treat the disorders listed in instant claim 15

iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving the function of the arginase, deiminase, decarboxylase proteins. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.  

iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  It is unclear what the role of the specific amino acids of arginase, diminase or decarboxylase is and how changing the structure can alter the function.  As a result, it is impossible to predict, based on the specification alone, how changing any amino acid position of the protein will affect the ability of the polypeptide to retain the desired activity.
	
v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins are well-known in the art.  Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also have the activity needed to deplete arginine and treat the conditions in instant claim 15.
Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which functional fragments, fragments and variants will retain the desired activity.

Conclusion

In conclusion, human arginase satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654